Citation Nr: 0531656	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  03-22 937	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
acne keloidalis nuchae/folliculitis.  


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran had active service from December 1991 to May 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, that, in pertinent part, granted the 
veteran's claim of entitlement to service connection for acne 
keloidalis nuchae/folliculitis and assigned a non-compensable 
rating effective May 13, 2001. The veteran disagreed with the 
evaluation assigned.  By rating decision issued in October 
2003, the RO increased the rating to 10 percent rating, 
effective May 13, 2001.

In November 2004, the Board remanded the veteran's claim for 
further development.  Regrettably, the Board finds that 
additional development is necessary, and must again remand 
the claim.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Review of the service medical records note treatment for 
folliculitis and acne keloidalis nuchae.  The skin condition 
for which service connection has been established is 
folliculitis/acne. 

On the January 2005 VA examination, the examiner noted 
minimal active pustular folliculitis at the back of the scalp 
extending down the neck.  Specifically, the examiner noted 
three to four pustules.  Also noted was minimal, residual 
acneiform dermatitis over the upper back, and a minimum 
involvement of acne over the anterior chest.  The examiner 
went on to describe ichthyotic skin on elbows and feet, and 
dry skin on the legs.  However, despite the examiner's 
description as "minimal," the examiner stated that the 
percent of the veteran's body "covered with these 
conditions" would be probably 30 percent.  This statement 
clearly includes consideration of skin conditions other than 
his service connected folliculitis/acne, and appears somewhat 
inconsistent with the "minimal" findings described with 
respect to the neck, back and chest.  There is no indication 
in the veteran's service medical records pertaining to 
ichthyotic or xerotic skin of the elbows or feet.  

The examiner did not provide an opinion as to whether the 
acne or folliculitis was deep or superficial, nor the percent 
of his face and neck that were involved, as requested in the 
prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Thus, remand is required for the examiner to provide an 
opinion as to the extent and the percent of active 
involvement of the face and neck, and the percent of 
involvement of the body attributed solely to the service- 
connected folliculitis/acne.  Skin findings unrelated to the 
folliculitis/acne should not be included in the opinion as to 
the percent of involvement.

For the reasons noted above, this case is REMANDED for the 
following:

1.  The claims file should be returned to 
the VA examiner who conducted the January 
2005 VA examination, if available, for an 
examination and opinion as to the extent 
of the veteran's acne keloidalis nuchae 
and folliculitis.  The claims folder 
should be made available to the examiner 
for review.  

(a)  The examiner should describe the 
present findings related to folliculitis 
and acne, and describe whether there is 
superficial acne or deep acne.  The 
examiner is asked to determine whether 
the affected area is less or more than 40 
percent of the face and neck.  

(b)  The examiner should also describe 
the percentage of exposed area, and 
percentage of the body presently affected 
by folliculitis and/or acne.  

(c)  The examiner should describe any 
treatment currently being done for the 
folliculitis/acne.

(d)  If the examiner, upon review of the 
January 2005 VA examination report, can 
provide a revised opinion without resort 
to speculation, as to the percentage of 
the head and neck, as well as the 
percentage of the body, involved only 
with folliculitis and acne at that time, 
such an opinion should also be provided.  

2.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  If the benefit sought remains 
denied, the RO must prepare a 
supplemental statement of the case and 
return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 
5109B, 7112).


	                        
____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

